[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              APRIL 24, 2009
                               No. 08-12728                 THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                 D. C. Docket No. 07-00082-CR-4-SPM-WCS

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

FRANKIE LEE MORRISON,

                                                          Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                               (April 24, 2009)


Before TJOFLAT, DUBINA and HILL, Circuit Judges.

PER CURIAM:

     Michael Ufferman, appointed counsel for Frankie Lee Morrison in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED and Morrison’s conviction and

sentence are AFFIRMED.




                                          2